
	
		II
		110th CONGRESS
		1st Session
		S. 2347
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Reid (for
			 Mr. Obama (for himself,
			 Mrs. McCaskill, Ms. Collins, Mr.
			 Kennedy, Mrs. Murray,
			 Ms. Stabenow, Mr. Bingaman, Mr.
			 Wyden, Mrs. Feinstein,
			 Mr. Kerry, Mr.
			 Harkin, Mrs. Boxer,
			 Mr. Leahy, Mr.
			 Menendez, Ms. Klobuchar,
			 Mr. Schumer, Mr. Brown, Ms.
			 Cantwell, and Mrs. Clinton))
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To restore and protect access to discount drug prices for
		  university-based and safety-net clinics.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention Through Affordable Access
			 Act.
		2.Restoring and
			 protecting access to discount drug prices for university-based and safety-net
			 clinics
			(a)Restoring
			 nominal pricingSection
			 1927(c)(1)(D)(i) of the Social Security Act (42 U.S.C. 1396r–8(c)(1)(D)(i)) is
			 amended—
				(1)by redesignating
			 subclause (IV) as subclause (VI); and
				(2)by inserting
			 after subclause (III) the following new subclauses:
					
						(IV)An entity that
				is operated by a health center of an institution of higher education, the
				primary purpose of which is to provide health services to students of that
				institution.
						(V)An entity that is
				a public or private nonprofit entity that provides a service or services
				described under section 1001(a) of the Public Health Service
				Act.
						.
				(b)Effective
			 dateThe amendments made by this section shall be effective as of
			 the date of the enactment of this Act.
			
